ROGERS, Circuit Judge,
dissenting.
If a neighbor increases the risk to your property, e.g., by removing a floodwall, you have standing to challenge the removal, even if the flood is not impending and indeed may never occur. This is not to say that you have a legal right to keep the neighbor from removing the floodwall— that is a merits issue. But if you did have a legal right to keep the neighbor from removing the floodwall, or if Congress gave you such a legal right, you could prevail and there would be little question that you would have a case or controversy under Article III. By winning the suit, you would preserve the present value of your property, not to mention the mental peace of not having to worry as much about that once-in-a-century flood.
For similar reasons, this case should be decided on the merits. The plaintiff by winning would obtain insurance against a costly albeit uncertain hit to its tax base, the very possibility of which would at some level immediately reduce confidence in the long-term financial health of the county. This gives the county Article III standing. However, for the reasons given in the majority opinion, the county’s claim fails on the merits. Lordstown has not done anything , that is precluded by 7 U.S.C. § 1926(b).
This case is not like Lujan v. Defenders of Wildlife, 504 U.S. 555, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). There would be an analogy to Lujan if the flood could not reach your property, or if Lordstown’s sewer lines could not foreseeably be used to reduce the county’s tax base.